DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 6 October 2021 fails to place the application in condition for allowance. 
Claims 1, 3-13, 15, 16, 65-69, and 71-75 are currently pending and under examination.

Status of Rejections
The rejection of claims 1, 3-13, 15, 16, 65-69, and 71-73 under 35 U.S.C. 112(a) is herein withdrawn due to Applicant’s Amendment filed 6 October 2021.
New rejections are provided in light of the amendment.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-13, 15, 16, 65-69, and 71-75 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-13, 15, 16 and 65-71  is/are rejected under 35 U.S.C. 103 as being unpatentable over Phu (US 2004/0007471 A1) in view of Hao et al (US 2002/0197492 A1), Reeder (US 2012/0164398 A1), Yoshida et al (JP S59/126790 A), and Yasuhara (US 2006/0222824 A1) herein referred to as modified Phu below for brevity.
As to claims 1, 3, 15, 16, and 65. Phu a method of creating a plastic part having multiple decorative surfaces comprising:
	Providing a plastic workpiece of a first material ([0008], [0015] “injection molded part” as appeared throughout the specification) 
	Creating at least one barrier in electrical conductivity in the workpiece to divide the work piece into multiple segments, wherein the at least one barrier is formed on at least a front side of the work piece where the at least one barrier separates a first segment and a second segment where the barrier is form of a second material that is different from the first segment and the second segment of the workpiece (#15 in figures [0024] “boundary forming a delimitation”)
	Rendering at least the front side first segment of the workpiece conductive ([0025])
	After rendering at least the front side of the workpiece segments conductive, creating a first metal finish on the first segment of the plastic workpiece while not applying the first metal finish to a second segment of the workpiece during the plating process wherein the plating process includes applying current via a first circuit that included the first segment ([0026] plating first portion 30 step b where application of a current is inherent to electroplating)
	Creating a second metal finish on the second segments of the plastic work piece while not applying the second metal finish to the first segment of the workpiece wherein the plating process includes applying a second current via a second circuit that included the first segment ([0027] plating on are 31 step c, where application of a current is inherent to electroplating)
	Wherein the second material of the at least one barrier is a material that substantially prevents the electroless layer from being formed thereon ([0023] “The material that cannot be plated can be polycarbonate (PC), for example, which resists acid bath etching and therefore does not allow the deposition of metallic particles or the plating reaction.”)

	Phu further discloses wherein the step of rendering the workpiece conductive included forming the plastic work piece from a non-conductive material (#15 as above) but fails to disclose applying an electroless layer of material to the workpiece using an electroless plating process, wherein the first metal finish includes a plurality of first metal layers that are applied to the first segment through the first circuit, wherein the second metal finish includes a plurality of second metal layers that are applied to the first segment through the second circuit,, and wherein the first and second circuits are separate circuits that are defined at the same time and the currents applied via the first and second circuits are separate currents from separate power sources and wherein the currents applies via the first and second circuits are applied simultaneously to the first and second segments such that at least one of the plurality of first metal layers and the at least one of the plurality of second metal layers are deposited on the work piece at the same time, and wherein the first and second segments of the front side of the workpiece have a non-planar curvature.
	Hao discloses selective platings (Title) on plastics, particularly PC/ABS materials ([0103]) comprising electroless plating the thin metal coating ([0014]). Hao further discloses selective platings (Title) on plastics, particularly PC/ABS materials ([0103]) comprising electroless plating the thin metal coating of copper ([0014]), followed by electroplated copper (intermediate layer of instant claim 15 and 16), nickel, and finally chrome ([0078]-[0082]) which constitutes the same base metal as required by instant claim 65.

	Yoshida discloses plating a plastic component with multiple coatings utilizing:
	connecting a negative terminal of each of the plurality of power source sources to one of a plurality of points of contact on one of the plurality of networks of the plateable resin of the work piece (Fig. 3 via 17/19); 
	immersing the work piece in the aqueous solution; (“the molded article may be immersed in a plating bath pg. 3”) 
	positively charging the plurality of anodes using the positive terminals of the plurality of power sources 	negatively charging the plurality of networks and plated decorative region of the plateable resin through the plurality of points of contact using the negative terminals of the plurality of power sources (via inherent to electroplating ); and
	 creating a plurality of metal surfaces on the plurality of plated decorative regions (“In this jig, a plating electrode 17 for the section 11A and an electrode 19 for the section 11B that is electrically independent of 17 are respectively attached to the support 21 electrically independently. Each of the electrodes 17.19 is attached with hooks, ribs 17a and 19a, and a plating hook is attached to the contact 23 of the plating jig (17a in the case of FIG. 3). Plating. When the electrode 19 is energized, the hook 19a may be replaced. By doing in this way, various types of plating can be continuously processed without exchanging the jig on the way, so that the process can be shortened and the jig can be shared.”)
	Thus, Yoshida discloses providing separate electrical contacts to provide a multi-color plating on the same plastic piece.

	It would have been obvious to one of ordinary skill in the art to have used an automotive workpiece with non-planar curvature as taught by Reeder in the method of Phu in selecting forming an automobile component of any shape in Phu (Phu [0003]-[0007]) where the selection of non-planar platable and non-plateable reins may be made in any particular shape based on the design characteristics of the automobile part being made (See Reeder 
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have used an electroless plating step as taught by Hao in the method of Phu in order to encomically depositing a uniform thickness on a three-dimensional part to enable electroplating ([0015] Hao). Further, it would have been obvious to one of ordinary skill in the to have use the plural metal layers for each surface applied through electroplating as taught by Hao in the method of Phu in order to provide a conventional metal layer structure in providing decorative chrome patterns ([0040] Hao) which is very attractive, albeit subjective to the observer ([0054]).
	Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have explicitly provided a plurality of discrete current paths as taught and to immerse the workpiece in a plating solution as taught byYoshida in the method of Phu, thus provided plural discrete plural networks of plateable resin as an obvious duplication of parts in order to form a metallized element assembly with multiple colors. MPEP 2144.04 IV B. 
	Lastly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a separate first and second power source for each region being prima facie obvious to duplicate the power source to one of ordinary skill in the art absent criticality to plate each discrete network individually. See MPEP 2144.04 IV B. As to the limitation “wherein the first circuit includes a first cathode and a first power source, and the second circuit includes a second cathode and a second power source, where the first and second cathodes are different and the first and second power sources are different, thereby defining the separate first and second circuits;”, each power source necessarily has an anodic side and cathodic side thus inherently defining a first or second cathode depending upon where each connection is to be made, i.e. to the workpiece or the anodes, thereby satisfying the aforementioned limitations.
	Further, selection as to when each individual plating takes place is prima facie obvious as to when it take place with other platings as selected from 3 options, before, after, or during (i.e. simultaneously). Thus, when applying common layers amongst different chrome coatings, such as taught by Hao, plating all the same metals in different areas at the same time is prima facie obvious in making those distinct plating steps integral to each other.

As to claims 4, 5, and 73, Phu fails to explicitly disclose wherein the step of creating at least one barrier in the workpiece includes creating a front side barrier on the front side of the workpiece and the backside of the workpiece.


As to claim 6, the recitation of “creating a different visual effect at the at least one barrier than a visual effect provided by each of the first and second metal surfaces” is met via difference appearances formed thereon.

As to claim 7, the limitation “wherein the step of creating a different visual effect at the at least one barrier includes employing a light source adjacent the back side of the work piece which is configured to emit light through the at least one barrier.” is deemed an function of the property of the barrier in so much as this claims do not particularly claim what light is being emitted and thus could be considered any light in viewing a product of the prior art.


As to claim 8, the limitation of creating a different visual effect to form a workpiece of a colored plastic is inherently met since any prior art workpiece inherently had a color to it and thus properly reads on the limitation.

As to claim 9, Phu fails to explicitly disclose creating a plurality of barriers to the workpiece to allow for application of more than two different metal surfaces to the front side.
	However, such a limitation is obvious to one of ordinary skill in the art to either repeat said step and providing a multitude of different plating areas to deposit more than two different 

As to claim 10, Phu discloses wherein the step of creating at least one barrier includes applying a plating resist coating on the workpiece (via the common injection method and thus reads on applying the plating resist to the workpiece – [0024]).

As to claims 11, Phu discloses wherein the plating resistant coating is polycarbonate ([0023]).

As to claim 12, Phu further discloses creating at least one barrier in electrical conductivity includes molding a non-platable material on the workpiece through a molding process ([0024]).

As to claim 13, Phu discloses a multi-shot injection process ([0024]).

As to claim 14, Phu discloses polycarbonate as the non-platable material ([0023]).


As to claim 66, Phu discloses wherein the first metal surface and second metal surface are copper, nickel, chromium, titanium, or gold ([0008] by reciting what the metal salts are for use during the plating steps in [0026] of metal baths).

As to claims 67, 68, and 69, Phu fails to explicitly disclose different gloss levels.
	Hao discloses using different finishes such as satin ([0037]), the use of chrome for the plating ([0040] amongst others), where the use of different metals can comprise using different base metals as required by instant claim 69
	Thus, it would have been obvious to one of ordinary skill in the art to select different gloss finishes as taught by Hao in the method of Phu because selection of appropriate materials, such as chrome, gloss, colors, etc is routine to one of ordinary skill in the art in the selection of aesthetic design of the required product. Thus, the specific selection of chrome of a satin and bright finish is obvious based on the desired design choices of the as formed product and selections of different metals would inherently provide different base metals depending on the selection of metals desired to be electrolytically deposited based on the design choices.

As to claim 71, Phu a method of creating a plastic part having multiple decorative surfaces comprising:
	Providing a plastic workpiece ([0008], [0015] “injection molded part” as appeared throughout the specification) 
	Creating at least one barrier in electrical conductivity in the workpiece to divide the work piece into multiple segments, wherein the at least one barrier is formed on at least a front side of the work piece (#15 in figures [0024] “boundary forming a delimitation”) wherein the at least one barrier is formed of a material that substantially prevents an electroless layer of material being formed therein ([0023],[0024])
	Simuiltaneously rendering a first segment of the workpiece conductive ([0025])

	Creating a second metal surface on the second segment of the plastic work piece while not applying the second metal surface to the second segment of the workpiece that includes applying a second current via a second circuit that includes the  second segment([0027] plating on are 31 step c)
	wherein the first metal surface and the second metal surface have the same base metal (by virtue of being rendered conductive thus having the same base metal throughout).
	Phu fails to explicitly disclose wherein the first metal surface is bright chrome and the second metal surface are different whereby the workpiece as multiple different surface appearances, and wherein the first current and the second current are applied simultaneously to the first and second metal surfaces such that at least one of the plurality of first metal layers and the at least one of the plurality of second metal layers are deposited on the work piece simultaneously.
	Hao discloses using different finishes such as satin ([0037]), the use of chrome for the plating ([0040] amongst others), where the use of different metals can comprise using different base metals as required by instant claim 69.
	Yasuhara discloses using providing a first and second contact points (#s 6/7) for plating different regions of a plastic article (#s 3/5) where different sections are plated simultaneously ([0021]). 
	Yoshida discloses plating a plastic component with multiple coatings utilizing:

	immersing the work piece in the aqueous solution; (“the molded article may be immersed in a plating bath pg. 3”) 
	positively charging the plurality of anodes using the positive terminals of the plurality of power sources 	negatively charging the plurality of networks and plated decorative region of the plateable resin through the plurality of points of contact using the negative terminals of the plurality of power sources (via inherent to electroplating ); and
	 creating a plurality of metal surfaces on the plurality of plated decorative regions (“In this jig, a plating electrode 17 for the section 11A and an electrode 19 for the section 11B that is electrically independent of 17 are respectively attached to the support 21 electrically independently. Each of the electrodes 17.19 is attached with hooks, ribs 17a and 19a, and a plating hook is attached to the contact 23 of the plating jig (17a in the case of FIG. 3). Plating. When the electrode 19 is energized, the hook 19a may be replaced. By doing in this way, various types of plating can be continuously processed without exchanging the jig on the way, so that the process can be shortened and the jig can be shared.”)
	Thus, Yoshida discloses providing separate electrical contacts to provide a multi-color plating on the same plastic piece.
	Reeder discloses applying plural colored sections onto an automotive workpiece with a non-planar curvature using plateable and non-platable resins (Fig. 5 and Figs. 7-8 showing non-planar curvature, [0044], [0046], [0089[).

	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have used an electroless plating step as taught by Hao in the method of Phu in order to encomically depositing a uniform thickness on a three-dimensional part to enable electroplating ([0015] Hao). Further, it would have been obvious to one of ordinary skill in the to have use the plural metal layers for each surface applied through electroplating as taught by Hao in the method of Phu in order to provide a conventional metal layer structure in providing decorative chrome patterns ([0040] Hao) which is very attractive, albeit subjective to the observer ([0054]).
	Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have explicitly provided a plurality of discrete current paths as taught and to immerse the workpiece in a plating solution as taught byYoshida in the method of Phu, thus provided plural discrete plural networks of plateable resin as an obvious duplication of parts in order to form a metallized element assembly with multiple colors. MPEP 2144.04 IV B. 
	Lastly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a separate first and second power source for each region being plated and to plate the metal surface simultaneously as taught by Yasuhara in the method of Phu because it is necessary to select and combine appropriate power supplying methods based on the particular construction of the metal layers formed on each distinct region (Yasuhara [0021]) and prima facie obvious to duplicate the power source to one of ordinary skill in the art absent criticality to plate each discrete network individually. See MPEP 2144.04 IV B. As to the limitation “wherein the first circuit includes a first cathode and a first power source, and the second circuit includes a second cathode and a second power source, where the first and second cathodes are different and the first and second power sources are different, thereby defining the separate first and second circuits;”, each power source necessarily has an anodic side and cathodic side thus inherently defining a first or second cathode depending upon where each connection is to be made, i.e. to the workpiece or the anodes, thereby satisfying the aforementioned limitations.
	Further, selection as to when each individual plating takes place is prima facie obvious as to when it take place with other platings as selected from 3 options, before, after, or during (i.e. simultaneously). Thus, when applying common layers amongst different chrome coatings, such as taught by Hao, plating all the same metals in different areas at the same time is prima facie obvious in making those distinct plating steps integral to each other.
	Thus, it would have been obvious to one of ordinary skill in the art to select different gloss finishes of bright or satin as taught by Hao in the method of Phu because selection of appropriate materials, such as chrome, gloss, colors, etc is routine to one of ordinary skill in the art in the selection of aesthetic design of the required product. Thus, the specific selection of chrome of a satin and bright finish is obvious based on the desired design choices of the as formed product.


As to claim 72, Phu fails to explicitly disclose wherein the work piece is one of multiple work pieces having electrically isolated first and second segments, wherein each of the multiple work pieces are held by a plating tool having a plating rack and multiple current pathways, the multiple current pathways including the first circuit and the second circuit, wherein each of the first segments of the multiple work pieces are connected to the first circuit and each of the second segments are connected to the second circuit.
	Yasuhara discloses wherein the work piece is one of multiple work pieces having electrically isolated first and second segments (See Fig. 2 plural #1), wherein each of the multiple work pieces are held by a plating tool (generic structure of Fig. 2) having a plating rack and multiple current pathways, the multiple current pathways including the first circuit and the second circuit, wherein each of the first segments of the multiple work pieces are connected to the first circuit and each of the second segments are connected to the second circuit (See citations above to Yasuhara).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a plating tool and rack as taught by Yasuhara to plate multiple workpieces in Phu because said modification amounts to an obvious duplication of multiple parts being plated and associated structures to enable such
Claims 74 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over modified Phu as applied to claims 1 and 72 above, and further in view of Rosenzwieg et al (US 2006/0042932 A1)
As to claims 74 and 75, modified Phu fails to disclose wherein the non-planar curvature includes a recessed area, wherein electrical current density is limited in the recessed area, wherein at least one of the first and second circuit includes an auxiliary anode to assist in deposition of metal in the recessed area where the electrical current density is limited.

	Thus it would have been obvious to one of ordinary skill in the art the time the invention was filed to have used an auxiliary anode as taught by Rosenzwieg in the method of modified Phu because they are known to be used ([0003] Rosenzweig) to achieve uniform deposition ([0003]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/            Primary Examiner, Art Unit 1795